Citation Nr: 0218028
Decision Date: 12/12/02	Archive Date: 02/07/03

Citation Nr: 0218028	
Decision Date: 12/12/02    Archive Date: 

DOCKET NO.  98-08 332A	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dry hands due to 
an undiagnosed illness.

2.  Entitlement to service connection for intolerance of 
heat due to an undiagnosed illness.

3.  Entitlement to service connection for a lung disorder, 
obstructive lung defect, claimed as shortness of breath 
and cough due to an undiagnosed illness.

(The issue of entitlement to service connection for a 
hiatal hernia will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka


INTRODUCTION

The veteran's active military service extended from 
October 1972 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The case was previously before the Board in July 2000, 
when it was remanded to attempt to retrieve additional 
service medical records.  The Board now proceeds with its 
review of the appeal.  

The Board is undertaking additional development on the 
issue of entitlement to service connection for a hiatal 
hernia pursuant to authority granted by 67 Fed. Reg. 
3,099, 3.104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).

This is a supplemental decision to the decision issued by 
the Board on November 26, 2002.  The only changes are 
found in that part of the decision under "ORDER," which 
has been amended to show that entitlement to service 
connection for intolerance of heat and for chronic cough 
is granted.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran had active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  There is medical evidence that the veteran currently 
has dry hands, fatigue and intolerance of heat, and a 
chronic cough with an obstructive lung defect; medical 
evidence relates these disorders to an undiagnosed 
illness.

4. There is lay evidence providing objective signs of the 
veteran's dry hands, fatigue and intolerance of heat, and 
a chronic cough


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for dry 
hands as a manifestation of an undiagnosed illness are 
met.  38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. § 3.317 
(2002).

2.  The criteria to establish service connection for 
intolerance of heat, as a symptom of fatigue, as a 
manifestation of an undiagnosed illness are met.  38 
U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2002); 38 C.F.R. § 3.317 (2002).

3.  The criteria to establish service connection for 
chronic cough with an obstructive lung defect as a 
manifestation of an undiagnosed illness are met.  38 
U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2002); 38 C.F.R. § 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also 
imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed 
to support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number 
or the name and address of a medical care provider who may 
have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform 
and assist the appellant on these claims.  Accordingly, 
the Board can issue a final decision because all notice 
and duty to assist requirements have been fully satisfied, 
and the appellant is not prejudiced by appellate review.

In this case, the RO has previously sent the veteran a 
Statement of the Case  which informed him of the evidence 
needed to substantiate his claims for service connection.  
Also based on the Board's allowance of service connection 
additional notification is not required with respect to 
the claims adjudicated. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
The Board concludes that these documents informed the 
appellant of the information and evidence needed to 
substantiate his claims and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the appellant has 
not identified any additional treatment records that have 
not been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  
In its remand, the Board solicited an opinion from a VA 
physician regarding a nexus between a current disorder and 
an injury during service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources are not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

II.  Service Connection

Service connection may be established for a current 
disability in several ways.  The most common basis for 
establishing service connection is known as a "direct" 
basis.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may 
be established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (2002).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires the existence of a 
current disability and a relationship or connection 
between that disability and a disease contracted or an 
injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(d) (2001); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The general criteria for establishing service connection 
are set forth above.  With the enactment of the Persian 
Gulf War Veterans' Benefits Act, title I of Public Law No. 
103-446 (Nov. 2, 1994), a new section 1117 was added to 
title 38, United States Code.  That statute, codified at 
38 U.S.C.A. § 1117, authorizes VA to compensate any 
Persian Gulf War veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 
10 percent or more within a specified presumption period 
following service in the Southwest Asia theater of 
operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, 
VA issued regulations codified at 38 C.F.R. § 3.317.  As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the 
date on which the veteran last performed active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  This was later 
extended to December 31, 2001 and later still to December 
31, 2006.  38 C.F.R. § 3.317 (2002).  The revised 
regulation states as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during 
active military, naval, or air service 
in the Southwest Asia theater of 
operations during the Persian Gulf War, 
or to a degree of 10 percent or more 
not later than December 31, 2006; and
(ii)	by history, physical examination, 
and laboratory tests cannot be 
attributed to any known clinical 
diagnosis.

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent 
verification.

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-
month period will be considered 
chronic.  The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.  . . . .

 . . .  (b)	For the purposes of 
paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations 
of undiagnosed illness include, but are 
not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or 
symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c)	Compensation shall not be paid 
under this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active duty 
in the Southwest Asia theater of 
operations during the Persian Gulf War 
and the onset of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.

38 C.F.R. § 3.317(2002).  

Subsequently, a new law was passed which amended the 
statutes affecting compensation for disabilities occurring 
in Persian Gulf War veterans.  38 U.S.C.A. §§ 1117, 1118 
(West 1991 & Supp. 2002); Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 
(2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms, or (c) any diagnosed illness that the Secretary 
determines, in regulations, warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 
1991 & Supp. 2002).  

In the present case, the veteran claims that he has 
developed dry hands, fatigue and intolerance of heat, and 
a chronic cough with an obstructive lung defect, as a 
result of an undiagnosed illness.  Review of the veteran's 
discharge papers, DD 214, reveals that the veteran was 
awarded the Southwest Asian Service medal.  The Board 
finds that the evidence supports that the veteran served 
on active service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  The Board also 
notes that the veteran is service connected for several 
other symptoms as manifestations of an undiagnosed illness 
stemming from the service. 

In August 1997, a VA examination of the veteran was 
conducted.  The veteran reported having symptoms of dry 
hands, fatigue and intolerance of heat, and a chronic 
cough.  Accompanying pulmonary function test results 
confirmed the presence of an obstructive lung defect.  The 
examining physician's diagnosis was that the veteran had 
an unexplained and undiagnosed illness from his service in 
Southwest Asia with manifestations of diarrhea, dry hands, 
intolerance to heat, chronic fatigue, and chronic 
shortness of breath.  However, in an addendum the 
physician indicated that there were no objective clinical 
indications of dry hands and heat intolerance.  

In February 1998, the veteran submitted lay statements 
form several friends and co-workers.  These statements 
indicate that the veteran does suffer from dry hands, 
fatigue and heat intolerance.  On review of this evidence 
the Board finds evidence of objective indications that the 
veteran suffers from the signs and symptoms of the 
disabilities claimed.  For some factual issues, such as 
the occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In this 
case, lay evidence is competent evidence to show that the 
veteran suffers from dry hands, fatigue, and an 
intolerance to heat.  With respect to the veteran's claims 
for a lung disability, there is competent evidence in the 
form of lay statements that the veteran does duffer from a 
chronic cough; there is also medical evidence in the form 
of pulmonary function test results showing an obstructive 
lung defect.

The evidence of record contains competent evidence showing 
objective indications that the veteran suffers signs of 
the disabilities claimed.  The examining physician who 
conducted the August 1997 VA examination indicates that 
the veteran's dry hands, heat intolerance, and obstructive 
lung defect are manifestations of an undiagnosed illness.  
The Board also notes that the evidence of record seems to 
indicate that the veteran's heat intolerance is a 
manifestation of his symptoms of fatigue.  Since all of 
these disabilities are ones enumerated at 38 C.F.R. 
§ 3.317 (2002) and the examining physician indicates that 
they are the result of an undiagnosed illness, the Board 
finds that the evidence supports service connection.  

ORDER

Service connection for dry hands as a manifestation of an 
undiagnosed illness is granted.

Service connection for intolerance of heat, as a symptoms 
of fatigue, as a manifestation of an undiagnosed illness 
is granted.

Service connection for chronic cough with an obstructive 
lung defect as a manifestation of an undiagnosed illness 
is granted.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0217177	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-08 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for dry hands due to 
an undiagnosed illness.  

2.  Entitlement to service connection for intolerance of 
heat due to an undiagnosed illness.

3.  Entitlement to service connection for a lung disorder, 
obstructive lung defect, claimed as shortness of breath and 
cough due to an undiagnosed illness.


(The issue of entitlement to service connection for a hiatal 
hernia will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1972 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The case was previously before the Board in July 2000, when 
it was remanded to attempt to retrieve additional service 
medical records.  The Board now proceeds with its review of 
the appeal.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a hiatal hernia 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3.104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  There is medical evidence that the veteran currently has 
dry hands, fatigue and intolerance of heat, and a chronic 
cough with an obstructive lung defect; medical evidence 
relates these disorders to an undiagnosed illness.

4. There is lay evidence providing objective signs of the 
veteran's dry hands, fatigue and intolerance of heat, and a 
chronic cough


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for dry 
hands as a manifestation of an undiagnosed illness are met.  
38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2002); 38 C.F.R. § 3.317 (2002).

2.  The criteria to establish service connection for 
intolerance of heat, as a symptom of fatigue, as a 
manifestation of an undiagnosed illness are met.  38 
U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2002); 38 C.F.R. § 3.317 (2002).

3.  The criteria to establish service connection for chronic 
cough with an obstructive lung defect as a manifestation of 
an undiagnosed illness are met.  38 U.S.C.A. §§ 1117, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The new law also imposes a significant 
duty to assist the appellant with their claim and to provide 
them notice of evidence needed to support the claim.  More 
recently, new regulations were adopted to implement the 
VCAA.   See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 
3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform 
and assist the appellant on these claims.  Accordingly, the 
Board can issue a final decision because all notice and duty 
to assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In this case, the RO has previously sent the veteran a 
Statement of the Case  which informed him of the evidence 
needed to substantiate his claims for service connection.  
Also based on the Board's allowance of service connection 
additional notification is not required with respect to the 
claims adjudicated. Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The Board concludes that 
these documents informed the appellant of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any additional treatment records that have not 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) 
records exist that have not been obtained.  In its remand, 
the Board solicited an opinion from a VA physician regarding 
a nexus between a current disorder and an injury during 
service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


II.  Service Connection

Service connection may be established for a current 
disability in several ways.  The most common basis for 
establishing service connection is known as a "direct" 
basis.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2002).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The general criteria for establishing service connection are 
set forth above.  With the enactment of the Persian Gulf War 
Veterans' Benefits Act, title I of Public Law No. 103-446 
(Nov. 2, 1994), a new section 1117 was added to title 38, 
United States Code.  That statute, codified at 38 U.S.C.A. § 
1117, authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from 
an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued regulations codified at 38 C.F.R. § 3.317.  As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the 
date on which the veteran last performed active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  This was later 
extended to December 31, 2001 and later still to December 
31, 2006.  38 C.F.R. § 3.317 (2002).  The revised regulation 
states as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during 
active military, naval, or air service 
in the Southwest Asia theater of 
operations during the Persian Gulf War, 
or to a degree of 10 percent or more not 
later than December 31, 2006; and
(ii)	by history, physical examination, 
and laboratory tests cannot be 
attributed to any known clinical 
diagnosis.

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  . . . .

 . . .  (b)	For the purposes of 
paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations 
of undiagnosed illness include, but are 
not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c)	Compensation shall not be paid 
under this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the 
onset of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.

38 C.F.R. § 3.317(2002).  

Subsequently, a new law was passed which amended the 
statutes affecting compensation for disabilities occurring 
in Persian Gulf War veterans.  38 U.S.C.A. §§ 1117, 1118 
(West 1991 & Supp. 2002); Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 
(2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 1991 & Supp. 
2002).  

In the present case, the veteran claims that he has 
developed dry hands, fatigue and intolerance of heat, and a 
chronic cough with an obstructive lung defect, as a result 
of an undiagnosed illness.  Review of the veteran's 
discharge papers, DD 214, reveals that the veteran was 
awarded the Southwest Asian Service medal.  The Board finds 
that the evidence supports that the veteran served on active 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  The Board also notes that the veteran 
is service connected for several other symptoms as 
manifestations of an undiagnosed illness stemming from the 
service. 

In August 1997, a VA examination of the veteran was 
conducted.  The veteran reported having symptoms of dry 
hands, fatigue and intolerance of heat, and a chronic cough.  
Accompanying pulmonary function test results confirmed the 
presence of an obstructive lung defect.  The examining 
physician's diagnosis was that the veteran had an 
unexplained and undiagnosed illness from his service in 
Southwest Asia with manifestations of diarrhea, dry hands, 
intolerance to heat, chronic fatigue, and chronic shortness 
of breath.  However, in an addendum the physician indicated 
that there were no objective clinical indications of dry 
hands and heat intolerance.  

In February 1998, the veteran submitted lay statements form 
several friends and co-workers.  These statements indicate 
that the veteran does suffer from dry hands, fatigue and 
heat intolerance.  On review of this evidence the Board 
finds evidence of objective indications that the veteran 
suffers from the signs and symptoms of the disabilities 
claimed.  For some factual issues, such as the occurrence of 
an injury, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  In this case, lay evidence is 
competent evidence to show that the veteran suffers from dry 
hands, fatigue, and an intolerance to heat.  With respect to 
the veteran's claims for a lung disability, there is 
competent evidence in the form of lay statements that the 
veteran does duffer from a chronic cough; there is also 
medical evidence in the form of pulmonary function test 
results showing an obstructive lung defect.

The evidence of record contains competent evidence showing 
objective indications that the veteran suffers signs of the 
disabilities claimed.  The examining physician who conducted 
the August 1997 VA examination indicates that the veteran's 
dry hands, heat intolerance, and obstructive lung defect are 
manifestations of an undiagnosed illness.  The Board also 
notes that the evidence of record seems to indicate that the 
veteran's heat intolerance is a manifestation of his 
symptoms of fatigue.  Since all of these disabilities are 
ones enumerated at 38 C.F.R. § 3.317 (2002) and the 
examining physician indicates that they are the result of an 
undiagnosed illness, the Board finds that the evidence 
supports service connection.  

ORDER

Service connection for dry hands as a manifestation of an 
undiagnosed illness is granted.

Service connection for intolerance of heat, as a symptoms of 
fatigue, as a manifestation of an undiagnosed illness is 
denied.

Service connection for chronic cough with an obstructive 
lung defect as a manifestation of an undiagnosed illness is 
denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


 

